United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 10, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10211
                         Summary Calendar



TROY L. BISHOP,

                                    Plaintiff-Appellant,

versus

DR. RICHARD ORR; TRESA SIRMAN; SUZZANE T. PAUL;
NFN HOLBAUM; TIM REVELL; CAROLYN HESS; CHERRY BENNERT;
DENNIS BROWN; SHIRLY CATHCART; TDCJ-ID PHARMACY;
HERMAN WESTON; JOE G. COX; TONY L. ESTEP; MARVIN R. CAIN, JR.;
NFN DAVIS; D.F. FONDERN; RN MA ROCHELLE MCKINNEY;
C. FORGESON,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:02-CV-202
                      --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Troy L. Bishop, Texas prisoner # 688987, appeals the

district court’s dismissal of his complaint pursuant to 28 U.S.C.

§§ 1915A and 1915(e)(2)(B).   Bishop argues that the defendants

were deliberately indifferent to his serious medical needs

because on two occasions lasting several days he did not receive

his prescribed medication or an alternate medication and suffered

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10211
                                -2-

injury when he fell after having two seizures.    He also argues

that he was discharged from a prison psychiatric program in

retaliation for threatening to file a lawsuit.

     The record shows that medical personnel noted the lapses

in Bishop’s medication and more than once re-ordered the

prescription but the drug was not delivered in a timely manner.

We conclude from a review of the record that, even if Bishop’s

allegations were to state a claim for medical malpractice, he has

not shown that the defendants were deliberately indifferent as

required for a constitutional claim.    See Estelle v. Gamble,

429 U.S. 97, 105-07 (1976); Domino v. Texas Dep’t of Criminal

Justice, 239 F.3d 752, 756 (5th Cir. 2001); Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).    We also conclude that

Bishop’s retaliation claim, to the extent that it was exhausted,

is without merit.   See 42 U.S.C. § 1997e(a); Johnson v.

Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997); Woods v. Smith,

60 F.3d 1161, 1166 (5th Cir. 1995).

     AFFIRMED.